DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 21-25 in the reply filed on July 11, 2022 is acknowledged.
Drawings
	Twenty (20) pages of drawings were filed on July 15, 2020.
The drawings are objected to because:
The drawings fail to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both the photonic routing structure and the openings in Figure 5. The examiner suggests amending Figure 5 to change each occurrence of “110” that points to an opening to – 111—to be consistent with the reference number used in the specification (see paragraph 26, wherein reference number 111 is used to refer to the openings).
The drawings fail to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 276 (see Figure 13 and Figure 19).  Reference number 276 appears to point to an underfill.  The examiner suggests amending the specification to include the reference number or removing the reference number from Figures 13 and 19. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-14, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura et al. (US 2002/0097962 A1).
Regarding claims 1-6; Yoshimura et al. discloses a device (opto-electronic multichip module; see Figures 1 and 188), comprising: 
a photonic routing structure (interconnect substrate 10 forms a photonic routing structure) comprising 
a silicon waveguide (optical waveguides 24a-24h on active layer of base substrate 12, which may be silicon; see paragraphs 169, 170, and 235), 
a plurality of photonic devices (optoelectronic devices 26, 28, including photo-detector devices 28a-28c and switching devices / modulators 26a-26c), and 
a grating coupler (Yoshimura et al. teaches that a grating coupler may be used in alternative to the v-groove couplers 13, 14, 15, to connect optical fibers 3, 4, 5 to the waveguides 24 at the layer’s surface; see Figure 1 and paragraph 164), 
wherein the silicon waveguide (24a-24h) is optically coupled to the plurality of photonic devices (26a-26c, 28a-28c) and to the grating coupler (grating coupler in place of v-groove couplers 13, 14, 15; see paragraph 164); 
an interconnect structure (connections pads 32 and electrical traces 30 form an interconnect structure on the surface of the photonic routing structure 10) on the photonic routing structure (10), 
wherein the grating coupler (grating coupler in place of v-groove couplers 13, 14, 15) is configured to optically couple to an external optical fiber (3, 4, 5) disposed over the interconnect structure (the fibers coupled to a grating coupler over the surface are inherently disposed over or above the interconnect structure 30, 32); and 
a plurality of computing sites (sites on which IC chips 1a-1d are connected) on the interconnect structure (30, 32; see Figure 1), 
wherein each computing site comprises an electronic die (1a, 1b, 1c, 1d) bonded to the interconnect structure (32), 
wherein each electronic die (1a, 1b, 1c, 1d) of the plurality of computing sites is electrically connected to a corresponding photonic device (26a, 26b, 26c, 28a, 28b, 28a) of the plurality of photonic devices (26, 28);
wherein the photonic routing structure further comprises an edge coupler (V-groove coupler 13, 14, 15) that is optically coupled to the silicon waveguide (24a, 24h, and/or 24g), wherein the edge coupler is configured to optically couple to an external optical fiber (2, 4, 5) mounted adjacent a sidewall of the photonic routing structure (see Figure 1);
wherein the plurality of photonic devices comprise photodetectors (28) and optical modulators (26; see paragraphs 9 and 10)’
wherein each computing site (sites of IC chips 1a-1d) of the plurality of computing sites further comprises a processing die bonded to the interconnect structure (the IC chips may include processor dies; see the last line of paragraph 273), wherein each processing die (processor) of the plurality of computing sites is electrically connected to an electronic die by the interconnect structure (see Figure 1);
wherein each computing site (sites of IC chips 1a-1d) of the plurality of computing sites further comprises a respective memory die (memory chip; see the last line of paragraph 273) bonded to the processing die (processor/memory chips);
wherein the electronic die (1a-1d) is hybrid bonded to the interconnect structure (see paragraph 175).  
Regarding claims 8-14; Yoshimura et al. discloses a system (see Figure 1), comprising: 
a waveguide (24, 24a-24h; see Figures 1-6) on a first dielectric layer (cladding layer 21); 
a plurality of photodetectors (28a-28c) on the first dielectric layer (21); 
a grating coupler (see paragraph 164; grating couplers formed within core material 24) on the first dielectric layer (21); 
a second dielectric layer (cladding layer 23) over the first dielectric layer (cladding layer 21); 
a through via (see Figures 4-2 and 4/3, which illustrated a through via extending through the substrate containing optical waveguides, waveguide, the substrate including the first and second cladding layers) extending through the first dielectric layer (cladding layer 21) and the second dielectric layer (cladding layer 23); 
an interconnect structure (electrical contacts 32 and traces 30) on the second dielectric layer (cladding layer 23), wherein the interconnect structure (32) is connected to the through via and to the plurality of photodetectors (28; see Figures 4-1 and 4-2); 
a plurality of electronic dies (1c-1d) connected to the interconnect structure, wherein the plurality of electronic dies are communicatively connected to the plurality of photodetectors (see Figure 1); and 
a plurality of processing dies (electronic dies may each include processor/memory dies; see the last line of paragraph 273) connected to the interconnect structure, wherein the plurality of processing dies are communicatively connected to the plurality of electronic dies (1c-1d);
wherein the plurality of electronic dies (1c-1d) are configured to receive first electrical signals from the plurality of photodetectors (28a-28c) and transmit second electrical signals to the plurality of processing dies, wherein the second electrical signals are based on the first electrical signals (see Figure 1 and paragraphs 164 and 165);
a plurality of optical modulators (switches/modulators 26a-26c) on the first dielectric layer (cladding 21), wherein the plurality of electronic dies (1a-1d) are configured to receive third electrical signals from the plurality of processing dies and transmit fourth electrical signals to the plurality of optical modulators, wherein the fourth electrical signals are based on the third electrical signals (see Figure 1 and paragraphs 9, 164, 165, and 171);
wherein the plurality of electronic dies are hybrid bonded to the interconnect structure (see paragraph 175);
wherein the grating coupler (grating; see paragraph 164) is configured to receive optical power from an optical fiber (3, 4, 5) located over the grating coupler (on the waveguide layer surface, the grating being in the core material; see paragraph 164), and wherein the grating coupler is configured to couple the optical power into the waveguide (see paragraph 164; the optical light coupled from the fiber to the waveguide has optical power);
a third dielectric layer (dielectric encapsulation film; see paragraphs 265-266 and Figure 33, wherein the IC chips are labeled 351 and 352 and are encapsulated in dielectric film, and are located over a waveguide substrate 320) and over the interconnect structure (electrical contacts of 320), wherein the plurality of electronic dies (351, 352) and the plurality of processing dies (processor chips on electronic dies) are within the third dielectric layer (dielectric encapsulation film);
wherein the through via (vias 333) is attached to an interconnect substrate by a conductive connector (see Figure 33).  
 	Regarding claims 21-24; Yoshimura et al. discloses a device (see Figures 1-6; see the discussion above with respect to claims 1 and 8) comprising: 
a silicon waveguide (24, 24a-24h) on a first dielectric layer (cladding 21), wherein the silicon waveguide (24, 24a-24h) comprises a grating coupler (grating coupler; see paragraph 164) and a plurality of photonic components (switches/modulators 26a-26c and photodetectors 28a-28c; 26, 28); 
an interconnect structure (32, 30) over the waveguide (24, 24a-24h), wherein the interconnect structure (32) is electrically coupled to the plurality of photonic components (26, 28; 26a-26c; 28a-28c), 
a first semiconductor device (ICs 1a-1d) directly bonded to the interconnect structure, wherein the first semiconductor device (1c-1d) is electrically coupled the plurality of photonic components (26a-26c, 28a-28c; see Figure 1); and 
a second dielectric layer (cladding 23 and/or dielectric encapsulation film) on the interconnect structure, wherein the second dielectric layer encircles the first semiconductor device (see paragraphs 265-266);
an optical fiber (3, 4, 5) attached to the second dielectric layer (layer surface), wherein the optical fiber (3, 4, 5) is optically coupled to the grating coupler through the second dielectric layer (cladding 23; see paragraph 164);
wherein the plurality of photonic components (26, 28) comprises at least one photodetector (28a-28c) and at least one optical modulator (26a-26c);
further comprising a second semiconductor device (processor and/or memory chips; see paragraph 273) connected to the first semiconductor device (IC chips 1c-1d).  
Claims 1-5, 8-10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shastri et al. (US 2006/0177173 A1).
Regarding claims 1-5; Shastri et al. discloses a device (see Figures 7 and 8), comprising: 
a photonic routing structure (waveguides formed within SOI-based IC; see paragraph 30 and Figure 7 and 8, wherein the optical waveguides are formed in silicon surface layer 18 within the opto-electronic device region 200) comprising 
a silicon waveguide (optical waveguide formed in silicon surface layer 18; optical device/waveguide in SOI layer 18; see paragraphs 20 and 30), 
a plurality of photonic devices (modulators, switches, resonators, detectors, etc. formed in optical device/waveguide SOI layer 18; see paragraphs 20 and 30), and 
a grating coupler (optical I/O coupling 22 formed by a grating; see Figures 7 and 8; see the abstract; see paragraphs 5, 14, 20 and 26; see 120 in Figure 5), 
wherein the silicon waveguide (waveguide formed in SOI layer 18) is optically coupled to the plurality of photonic devices (modulators, switches, resonators, detectors, etc. formed in optical device/waveguide SOI layer 18; see paragraph 30) and to the grating coupler (grating 120; optical I/O coupling 22 formed as a grating); 
an interconnect structure (multi-layer dielectric/metallization stack72; 72-1; 72-2) on the photonic routing structure (12), 
wherein the grating coupler (22 / 120) is configured to optically couple to an external optical fiber (fiber; see paragraph 28) disposed over the interconnect structure (120, 22); and 
a plurality of computing sites (74; see Figures 7 and 8) on the interconnect structure (72), 
wherein each computing site (74) comprises an electronic die (electronic ICs 110-1, 110-2, 300-1, 300-2) bonded to the interconnect structure (72), 
wherein each electronic die (110-1, 110-2, 300-1, 300-2) of the plurality of computing sites (74) is electrically connected to a corresponding photonic device (via 310 provided electrical connection) of the plurality of photonic devices (photonic devices in layer 18, including modulators, switches, resonators, detectors, etc.);
wherein the photonic routing structure (18) further comprises an edge coupler (see Figures 5, 6, and 8) that is optically coupled to the silicon waveguide (SOI layer 18), wherein the edge coupler is configured to optically couple to an external optical fiber (fiber; see paragraphs 27 and 28) mounted adjacent a sidewall of the photonic routing structure (18; adjacent meaning nearby);
wherein the plurality of photonic devices comprise photodetectors (detectors; see paragraph 30) and optical modulators (modulators; see paragraph 30);
wherein each computing site (74) of the plurality of computing sites further comprises a processing die (110-1, 110-2, 300-1, 300-2; electronic IC with IC processing technology; see paragraph 30) bonded to the interconnect structure (72), wherein each processing die of the plurality of computing sites is electrically connected to an electronic die by the interconnect structure (see Figures 7 and 8);
wherein each computing site (74) of the plurality of computing sites further comprises a respective memory die (IC for memory processes; see paragraph 30) bonded to the processing die (see Figures 7 and 8). 
Regarding claims 8-10, 12, and 14; Shastri et al. discloses a system (see Figures 3-8), comprising: 
a waveguide (SOI layer 18 waveguide) on a first dielectric layer (buried oxide layer 16); 
a plurality of photodetectors (photodetectors formed in SOI layer 18; see paragraph 30) on the first dielectric layer (16); 
a grating coupler (120; 22; see Figures 5, 7 and 8) on the first dielectric layer (16); 
a second dielectric layer (interlayer dielectric and/or multilayer dielectric stack 72 and/or evanescent coupling layer formed of silicon dioxide, 86; see paragraphs 18 and 25) over the first dielectric layer (16); 
a through via (36, 310) extending through the first dielectric layer  and the second dielectric layer; 
an interconnect structure (72, 72-1, 72-2; see Figures 4-8) on the second dielectric layer, wherein the interconnect structure (72, 72-1, 72-2) is connected to the through via (36, 310) and to the plurality of photodetectors (photodetectors in SOI layer 18); 
a plurality of electronic dies (110-1, 110-2, 300-1, 300-2) connected to the interconnect structure (72, 72-1, 72-2), wherein the plurality of electronic dies are communicatively connected to the plurality of photodetectors (SOI layer 18); and 
a plurality of processing dies (110-1, 110-2, 300-1, 300-2; electronic IC with IC processing technology; see paragraph 30) connected to the interconnect structure (72, 72-1, 72-2), wherein the plurality of processing dies are communicatively connected to the plurality of electronic dies;
wherein the plurality of electronic dies (110-1, 110-2, 300-1, 300-2) are configured to receive first electrical signals from the plurality of photodetectors (photodetectors in SOI layer 18) and transmit second electrical signals to the plurality of processing dies (processing chips on electronic dies 110-1, 110-2, 300-1, 300-2), wherein the second electrical signals are based on the first electrical signals;
a plurality of optical modulators (modulators; see paragraph 30) on the first dielectric layer (modulators formed in SOI layer 18 on silicon dioxide layer 16, which is a dielectric layer), wherein the plurality of electronic dies (110-1, 110-2, 300-1, 300-2) are configured to receive third electrical signals from the plurality of processing dies and transmit fourth electrical signals to the plurality of optical modulators, wherein the fourth electrical signals are based on the third electrical signals;
wherein the grating coupler  (120; 22; see Figures 5, 7 and 8) is configured to receive optical power from an optical fiber (fiber; see paragraphs 27 and 28) located over the grating coupler (120, 22), and wherein the grating coupler (120, 22) is configured to couple the optical power into the waveguide (the optical light coupled from the fiber to the waveguide SOI layer 18 has optical power); and
wherein the through via (36, 310) is attached to an interconnect substrate (72, 72-1, 72-2) by a conductive connector (electric contact pad).  
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (US 2002/0097962 A1) in view of Hayakawa (JP 2016-166939 A).
	Regarding claim 7; Yoshimura et al. does not disclose a molding material over the interconnect structure, wherein a region directly over the grating coupler is free of the molding material.  Hayakawa teaches that a mold resin material (130) may be provided over an interconnect structure (see Figure 1) to surround an electronic circuit chip (110) positioned on an interconnect structure over an optical chip (500), wherein a region (121) directly over a grating coupler (503) is free of molding material so that a fiber (140) may be connected to the grating coupler to provide an aligned coupling arrangement with minimized optical loss.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a molding material over the interconnect structure, wherein a region directly over the grating coupler is free of the molding material for the purpose of providing a protective layer around the electronic IC and to provide an arrangement that allows for optimal coupling and alignment of an optical fiber to the grating coupler to minimize optical loss.
Regarding claim 25; Yoshimura et al. does not disclose a sheet of molding material on the second dielectric layer, wherein the sheet of molding material comprises a cut-out region that exposes a region of the second dielectric layer that covers the grating coupler.  Hayakawa teaches that a mold resin material (130) may be provided over an interconnect structure (see Figure 1) to surround an electronic circuit chip (110) positioned on an interconnect structure over an optical chip (500), wherein a region (121) directly over a grating coupler (503) is free of molding material so that a fiber (140) may be connected to the grating coupler to provide an aligned coupling arrangement with minimized optical loss.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a sheet of molding material on the second dielectric layer, wherein the sheet of molding material comprises a cut-out region that exposes a region of the second dielectric layer that covers the grating coupler for the purpose of providing an arrangement that allows for an optical fiber to be easily aligned with the grating coupler to optimize optical coupling efficiency.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (US 2002/0097962 A1) in view of Imoto (JP 02-177481 A).
Regarding claim 15; Yoshimura et al. does not disclose that the waveguide (24) is a closed loop, and wherein the waveguide is optically coupled to each photodetector (28) of the plurality of photodetectors.  Imoto teaches that a known optical circuit configuration includes a light emitting element a photodetector providing on each of a plurality of IC chips and an optical waveguide (13) that has a closed loops configuration and is optically coupled to each light emitting element and each photodetector to reduce the instability that is caused by reflection of the light.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further form the waveguide (24) in a closed loop and to optically couple the waveguide to each photodetector (28) of a plurality of photodetectors formed on each IC chip for the purpose of providing an optical network that has reduced instability caused by reflected light, since this is a known alternative optical waveguide configuration in the prior art, and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chang et al.  (US 2022/0328552 A1) discloses a semiconductor package (see Figure 10) including an optical fiber (OF) coupled to a waveguide (WGS), interconnection structure (400), and chips (500, 600);
Kuritsyn et al. (US 11,415,745 B2) discloses a fiber (110) coupled to a grating coupler (130; see Figure 1);
Kim et al. (US 2022/0221646 A1) discloses an integrated circuit device with integrated optical waveguides (WG; see the entire disclosure) and grating couplers (G1, G2; see Figures 14);
Harris et al. (US 11,367,711 B2) discloses optically interfaced stacked circuits (see the entire disclosure);
Chang et al. (US 11,362,077 B2) discloses a photonic semiconductor device (see the entire disclosure);
Islam et al. (US 2022/0128759 A1) discloses a photonic semiconductor device (see the entire disclosure);
Harris et al. (US 2021/0278590 A1) discloses a photonic computing platform (see Figure 1 and the entire disclosure);
Kuo et al. (US 11,002,915 B2) discloses fiber-to-chip grating couplers for photonic circuits (see the entire disclosure);
Harris et al. (US 2021/0118853 A1) discloses optically interfaced stacked memories and related systems (see the entire disclosure);
Peterson et al. (US 10,873,399 B2) discloses a photonic interposer coupled to fibers and electronic chips (see Figure 2A);
Venkatesan et al. (US 10,795,079 B2) discloses optical dielectric waveguides subassembly structures with electrical devices thereon (see Figure 5B and the entire disclosure);
Wade et al. (US 2020/0264390 A1) discloses a grating coupler (272) for connecting a fiber (280) to a chip;
Peterson et al. (US 10,606,003 B2) discloses an optical fiber coupler (213) connected to a photonic die (203) having an electronic die (205) thereon;
Orcutt et al. (US 2020/0081184 A1) discloses waveguide fabrication using CMOS techniques (see the entire disclosure);
Doerr et al. (US 10,578,799 B2) discloses co-packaged photonic integrated circuits and application specific circuits (see the entire disclosure);
Marchetti et al. (US 2020/0003970 A1) discloses grating couplers (see the entire disclosure);
Peterson et al. (US 2019/0363797 A1) discloses a photonic interposer coupled to optical fibers with electronic circuits thereon at multiple sites (see Figures 2A and 5A);
Zhang et al. (US 2018/0180808 A1) discloses a wafer level package optoelectronic module (see the entire disclosure);
Mathai et al. (US 2018/0120524 A1) discloses a grating coupler (415);
Mekis et al. (US 9,910,232 B2) discloses grating couplers (see the entire disclosure);
Gambino et al. (US 9,874,690 B2) discloses an integrated waveguide structure (see the entire disclosure); 
Van Campenhout et al. (US 9,482,816 B2) discloses a grating coupler (140) for coupling a fiber (150) to an integrated waveguide; and
Lee et al. (US 2015/0331187 A1) discloses optical and electrical devices integrated in a silicon-based circuit device (see the entire disclosure).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874